Appeal by defendants from judgments of the County Court, Orange County, rendered October 16, 1962, convicting them of murder in the first degree, upon a jury verdict, and imposing sentence. By order of this court, dated May 24, 1965 (People v. Sloan, 23 A D 2d 892) this action was remitted to the trial court for a Huntley type hearing to determine the voluntariness of certain statements made by the defendants pending which the appeals have been held in abeyance. The prescribed hearings were held and resulted in findings, made October 20, 1965, that the statements were voluntary beyond a reasonable doubt. Judgments affirmed. We have examined the minutes of the hearings and we affirm the finding of voluntariness. We have examined the other grounds urged for reversal and find them to be without merit. Ughetta, Acting P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.